600 F.2d 18
UNITED STATES of America, Plaintiff-Appellee,v.Frank Gunnar WILLIAMS, Defendant-Appellant.
No. 78-5413.
United States Court of Appeals,Fifth Circuit.
July 16, 1979.

Warren G. Jacobs, Miami, Fla., for defendant-appellant.
Patrick H. Sims, Mobile, Ala., amicus curiae.
Wm. A. Kimbrough, Jr., U. S. Atty., Mobile, Ala., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC.
(Opinion February 6, 1979, 5 Cir., 1979, 589 F.2d 210).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE and KRAVITCH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.

UNITED STATES v. WILLIAMS